         Case 1:16-cv-03711-ER Document 553 Filed 01/09/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


IN RE:                                   1:16-cv-03711-ER

SSA BONDS ANTITRUST LITIGATION
                                         PLAINTIFFS’ MOTION FOR
                                         PRELIMINARY APPROVAL OF
                                         SETTLEMENT AGREEMENT WITH
                                         HSBC
           Case 1:16-cv-03711-ER Document 553 Filed 01/09/19 Page 2 of 4




       PLEASE TAKE NOTICE that, upon the filing of the accompanying Memorandum of

Law in Support of Plaintiffs’ Motion for Preliminary Approval of Settlement Agreement with

HSBC Securities (USA) Inc. and HSBC Bank plc (collectively, “HSBC”), as well as all papers

and pleadings submitted therewith, Plaintiffs, through their undersigned counsel, hereby move

this Court for an order pursuant to Rule 23 of the Federal Rules of Civil Procedure:

       (1)     preliminarily approving the Settlement1 set forth in the Stipulations and
               Agreements of Settlement with HSBC;

       (2)     preliminarily certifying the following Settlement Class for purposes of settlement
               only:

                  All persons or entities who, from January 1, 2009 to the date of the
                  Preliminary Approval Order, entered into an SSA bond transaction with a
                  Defendant; a direct or indirect parent, subsidiary, affiliate, or division of a
                  Defendant; a Released Party; or an alleged co-conspirator, where such
                  Persons were either domiciled in the United States or its territories or, if
                  domiciled outside of the United States or its territories, entered into an
                  SSA bond transaction in the United States or its territories or that
                  otherwise involved United States trade or commerce. Excluded from the
                  Settlement Class are Defendants, their co-conspirators identified herein,
                  and their officers, directors, management, employees, current subsidiaries
                  or affiliates, and all federal governmental entities; provided, however, that
                  Investment Vehicles shall not be excluded from the definition of the
                  Settlement Class;

       (3)     preliminarily appointing Robbins Geller Rudman & Dowd LLP and Quinn
               Emanuel Urquhart & Sullivan, LLP (“Lead Counsel”) as class counsel for the
               Settlement Class for purposes of settlement only;

       (4)     preliminarily appointing Plaintiffs Alaska Department of Revenue, Treasury
               Division, Alaska Permanent Fund Corporation, and Iron Workers Pension Plan of
               Western Pennsylvania as class representatives for the Settlement Class for
               purposes of settlement only;

       (5)     staying certain proceedings in the Action and other actions alleging any claims
               released by the Settlement Agreements with respect to Released Parties; and




       1
            Unless otherwise defined herein, all other capitalized terms have the same meaning as
set forth in the Settlement Agreement with HSBC.
                                                  1
         Case 1:16-cv-03711-ER Document 553 Filed 01/09/19 Page 3 of 4




       (6)     granting such other and further relief as the Court deems just and proper.



Respectfully submitted,


DATED:       New York, New York
                January 9, 2019

ROBBINS GELLER RUDMAN &                         QUINN EMANUEL URQUHART &
  DOWD LLP                                         SULLIVAN, LLP


By: /s/ David W. Mitchell_____                  By: /s/ Daniel L. Brockett_____

David W. Mitchell                               Daniel L. Brockett
Brian O. O’Mara                                 Sascha N. Rand
Carmen A. Medici                                Steig D. Olson
655 West Broadway, Suite 1900                   Thomas J. Lepri
San Diego, CA 92101                             Christopher M. Seck
Telephone: (619) 231-1058                       51 Madison Avenue, 22nd Floor
Fax: (619) 231-7423                             New York, New York 10010
davidm@rgrdlaw.com                              Telephone: (212) 849-7000
bomara@rgrdlaw.com                              Fax: (212) 849-7100
cmedici@rgrdlaw.com                             danbrockett@quinnemanuel.com
                                                sascharand@quinnemanuel.com
Samuel H. Rudman                                steigolson@quinnemanuel.com
58 South Service Road, Suite 200                thomaslepri@quinnemanuel.com
Melville, NY 11747                              christopherseck@quinnemanuel.com
Telephone: (631) 367-7100
Fax: (631) 367-1173                             Jeremy D. Andersen
srudman@rgrdlaw.com                             Adam B. Wolfson
                                                865 South Figueroa Street, 10th Floor
                                                Los Angeles, California 90017
                                                Telephone: (213) 443-3000
                                                Fax: (213) 443-3100
                                                jeremyandersen@quinnemanuel.com
                                                adamwolfson@quinnemanuel.com

                                                Interim Co-Lead Class Counsel and Counsel
                                                for Plaintiffs Alaska Department of Revenue,
                                                Treasury Division, Alaska Permanent Fund
                                                Corporation, and Iron Workers Pension Plan
                                                of Western Pennsylvania and the Proposed
                                                Class

                                                2
         Case 1:16-cv-03711-ER Document 553 Filed 01/09/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.


                                               /s/ Daniel L. Brockett
                                             Daniel L. Brockett
                                             QUINN EMANUEL URQUHART
                                             & SULLIVAN, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010-1601
                                             Telephone: 212-849-7000
                                             Facsimile: 212-849-7100
                                             danbrockett@quinnemanuel.com




                                                 3
